181



     OFFICE         OF THE    ATTORNEY       GENERALOFTEXAS
                                    AUSTIN




iion. a. II. Qrirrin
aountT itttorary
YOU~(( a0rintt
Or&am,    Tua8




               Your inquiry of t

               You submit       the

                “i3bmld      the a~
     TU aolleat
     hloles ba 8                                         rorl#iona  or
     Artielb  be7                                        ln the tariou8



                                               ion with the ~aesflon your
                                               ful In thr study o? the



                                pinion that imanegr oolloot-
                                &ration or autosobilas     in the
                                and paid lnto the rod and bridge
                                    ded In the rariour     proolnatr
                                   enumratrd     above @II& in propor-
                                   t oolisated    trota ~0aah preoioot
      unleaa,        In the aiscrdion          0r the commiaeioner8'
      clout,        a aeoe8sltf  ulstr         ror altering the 6$moral
      rule     .*

                Tour    guqstion     le.anmtsred    by the     opinion     of the
Commlerlon of          Apptials    in Stovall f.    Shivers,     108     &W.(8)
                                                                         182


Hon. EL. Ii. orifria - Pmgm 8




3EIS, ia Whibh th.     rOuWIhg   iaXLgUag8 i8       US.61

             "The'dominuit purpose of thle etatut&
     ~mm&u 'to be to roquirm that the road a@ bridge
     fund shall be lspendmd in eaoh aommiqmionmrf.
     ir;r$gt     in proportionto thm lm?unt oollmotmd
                   1cn thim rmprd, the mtatutm mmaum that
     maoh .pr;oiBot mhmll primafaole bm.mntitled t.
     itr-an   fund‘,     and in the   abmmno.   of    mny   reason
     to the mmntrary they  mhomld be mm divided and
     8XQ‘nd.d . Bowmvmr, thm duty to expend the rundm
     In the proportion above nwtionmd im not mn mb-
     mmlutmly l.nil.ribl. onmr  Thi. 1. mridmnt iron
     the raot that thm domlnant purpose or the mtatutm
     is qualit1.d to th..xt.nt that      the .ourt br
     ormar lsplloatlon   im given the right to mrpond
     the road and bridg.   fund   in a proportion othmr
     than ln the proportion     in rhioh thmy arm oollmot-
     ld uhmn the oondltlon    of th. road. in the rmepect-
     ire prmolnotm      oraatm8 a nmamme~ty to        do-80.    Wr
     think, howmvmr, that ,th.        requirement
                                             Werpmnd
     thm runa in the proportion wntionmil oannot be
     avoided mxompt in oasmm or oondltions    or nmoem-
     mitr.     Of oour..~ the Coami.sionors’ Court ha.
     the right to mxmroiem the sound fud&mmnt in dm-
     tmrninlng the nm.m..ity,    but it mannot aot ar-
     bitrarily    in regard to muah n&ttor.W
                                        Yours very truly             ’




     ATTQRHHY
            G-              OP TEXAS                 APFswvm